CRIST, Judge.
Movant appeals the denial of his Rule 27.26 motion after an evidentiary hearing. We affirm.
Movant pled guilty to two counts of rape, one count robbery second degree, and one count felonious restraint. He was sentenced to a total of thirty years’ imprisonment. He asserts his plea was involuntary *156because he only agreed to plead to twenty-five years, because he has a mild mental retardation, and because his trial counsel failed to investigate his claim of police brutality. The guilty plea transcript clearly shows movant understood the plea bargain was for thirty years and that he knowingly and voluntarily accepted the bargained for plea. Movant indicated at the plea hearing that he was satisfied with counsel. The evidence at the Rule 27.26 evidentiary hearing consisted only of movant’s testimony and the testimony of his trial counsel; there was no evidence to support movant’s claims of mental retardation or police brutality, or to refute the guilty plea record. Movant did not sustain his burden of proof. The judgment of the trial court is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
GARY M. GAERTNER, P.J., and REINHARD, J., concur.